DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-11 are pending in the application.
	Claims 9-11 have been withdrawn from current consideration (see below).
	Claims 1-8 remain under current consideration by the Examiner.

Election/Restrictions
Applicant's election with traverse of Species A (Figs. 1-7), drawn to claims 1-8, in the reply filed on 21 October 2022 is acknowledged.  The traversal is on the ground(s) that Species B (Figs. 8-14) should be grouped along with Species A (Figs. 1-7).  This is not found persuasive because Species A and B possess separate and distinct features that are mutually exclusive of each other such that a proper search for one species would not necessarily overlap in scope with a proper search for the other species.  For example, in Species A, the second fastening body (13) comprises a body portion (131) that extends through aligned holes (114 and 124) in the seat (11) and the first fastening body (120), respectively.  In Species B, however, the second fastening body (112) is attached to a lower end of the seat (11) and does not pass through a hole in either of the seat (11) or the first fastening body (120).  Further, in Species B the first fastening body (12) comprises a restricting portion (125) and an extension portion (115), neither of which are present in Species A.  Examiner notes that Applicant’s assertion that Species A and B belong together in the same grouping amounts to a mere allegation, without any evidence or argument as to why the grouping set forth in the Restriction Requirement mailed 22 August 2022 is improper.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 21 October 2022.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:  Appropriate correction is required.
In the final line of parag. [0078] on page 16 of the original Disclosure, “corresponding sliding portion 12” should be replaced with --corresponding sliding portion 112--.

Drawings
The drawings are objected to because of the following informalities:
In Fig. 6, ref. no. “112” is objected to because its lead line points to the “limiting portion 122” rather than the “abutting portion 112”.
In Fig. 13, ref. no. “122” is objected to because its lead line does not extend all the way to the “limiting portion 122” to which it points.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities:  Appropriate correction is required.
	Re Claim 5:  Claim 5 should be amended as follows:
--5. The sliding positioning structure according to claim 4, wherein the second fastening body comprises a fastening portion, the fastening portion is for fitting with a first object, the first object comprises a pass area, and the fastening portion is for entering the  pass area and then fitting with the first object.-- 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re Claim 8:  Claim 8 recites the limitation “the second fastening body comprises a body portion and a fastening portion … a second elastic element passes through the body portion” (emphasis added).  This limitation appears to be misdescriptive and/or inaccurate.  As can be clearly seen from instant Fig. 2, the second elastic element (15) does not pass through the body portion (131) of the second fastening body (13), but rather it surrounds the body portion (131) and abuts against the blocking portion (133).  Accordingly, it is the body portion (131) that passes through the second elastic element (15).
	For examination purposes for this Office Action only, the Examiner will interpret this limitation to mean that the second elastic element surrounds the body portion.
	Clarification and correction are required. 
Examiner notes that any prior art rejections made in this Office Action are made in view of the claims, as best understood by the Examiner, in view of the above indefiniteness rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan (US Patent 10,408,434).
	Re Claim 1:  Pan discloses a sliding positioning structure, comprising: 
a seat (11); 
a first fastening body (12), movably assembled at the seat; and 
a second fastening body (connecting column 30 in combination with force application part 40), provided at the seat, the second fastening body for longitudinally fastening, latitudinally fastening or rotationally fastening at a first object (for example, 20).
	Re Claim 2:  Pan discloses a sliding positioning structure, wherein the seat (11) is laterally provided with a sliding portion (the side walls of mounting groove 112; Fig. 4), the first fastening body (12) is laterally provided with a corresponding sliding portion (the side edges of the main horizontal portion of lock sheet 12), and the corresponding sliding portion is movably coupled with the sliding portion such that the first fastening body (12) is latitudinally and movably assembled at the seat (11).
	Re Claim 3:  Pan discloses a sliding positioning structure, wherein one end of the seat (11) is provided with an abutting portion (for example, the lower surface, abutting upper box 100; see Fig. 13), one end of the first fastening body (12) is provided with a limiting portion (the lower surface, comprising guide groove 123; see Fig. 7), the limiting portion corresponds to the abutting portion (both portions abutting against the upper box 100; see Fig. 13), one end of the seat (11) is provided with a guiding portion (mounting groove 112), one end of the first fastening body (12) is provided with a corresponding guiding portion (the main horizontal portion of lock sheet 12), and the corresponding guiding portion is movably coupled with the guiding portion.
	Re Claim 4:  Pan discloses a sliding positioning structure, wherein the seat (11) is provided with an assembling portion (111), one surface of the first fastening body (12) is provided with a corresponding assembling portion (122), the corresponding assembling portion corresponds to the assembling portion, and the second fastening body (30) passes through the corresponding assembling portion (122) and the assembling portion (111).
	Re Claim 5:  Pan discloses a sliding positioning structure, wherein the second fastening body (30) comprises a fastening portion (the portion comprising third mounting hole 32), the fastening portion is for fitting with a first object (for example, 20), the first object (20) comprises a pass area (21), and the fastening portion is for entering the pass area (21) and then fitting with the first object (20)
Re Claim 6:  Pan discloses a sliding positioning structure, wherein the second fastening body (connecting column 30 in combination with force application part 40) comprises a fastening portion (comprising the portion of connecting column comprising third mounting hole 32 and force application part 40), the fastening portion is for fitting with a first object (for example, 20), the first object (20) comprises a pass area (21) and a restricting area (221), the fastening portion  is for entering (with the portion of connecting column comprising third mounting hole 32) the pass area (21) and then entering (with force application part 40) the restricting area (221), and the second fastening body fits with the first object by using the fastening portion.
Re Claim 7:  Pan discloses a sliding positioning structure, wherein a first elastic element (121; Fig. 4) is provided between the seat (11) and the first fastening body (12), and two ends of the first elastic member (121) are respectively abutted against the seat (11) and the first fastening body (12).

Claims 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US Patent 10,294,971).
	Re Claim 1:  Wu discloses a sliding positioning structure, comprising: 
a seat (11); 
a first fastening body (12), movably assembled at the seat; and 
a second fastening body (15), provided at the seat, the second fastening body for longitudinally fastening, latitudinally fastening or rotationally fastening at a first object (3).
	Re Claim 2:  Wu discloses a sliding positioning structure, wherein the seat (11) is laterally provided with a sliding portion (112), the first fastening body (12) is laterally provided with a corresponding sliding portion (121), and the corresponding sliding portion is movably coupled with the sliding portion such that the first fastening body is latitudinally and movably assembled at the seat.
	Re Claim 3:  Wu discloses a sliding positioning structure, wherein one end (the top end; Fig. 2) of the seat (11) is provided with an abutting portion (the upper surface of sleeve 11), one end of the first fastening body (12) is provided with a limiting portion (for example, mounting groove 123), the limiting portion corresponds to the abutting portion (in an aligned relationship; see Fig 8), one end of the seat (11) is provided with a guiding portion (112), one end of the first fastening body (12) is provided with a corresponding guiding portion (121), and the corresponding guiding portion is movably coupled with the guiding portion.
	Re Claim 4:  Wu discloses a sliding positioning structure, wherein the seat (11) is provided with an assembling portion (111), one surface of the first fastening body (12) is provided with a corresponding assembling portion (120), the corresponding assembling portion corresponds to the assembling portion, and the second fastening body (15) passes through the corresponding assembling portion (120) and the assembling portion (111).
	Re Claim 5:  Wu discloses a sliding positioning structure, wherein the second fastening body (15) comprises a fastening portion (152), the fastening portion is for fitting with a first object (3), the first object comprises a pass area (31; Fig. 4), and the fastening portion is for entering the pass area (31) and then fitting with the first object (3).
Re Claim 6:  Wu discloses a sliding positioning structure, wherein the second fastening body (15) comprises a fastening portion (152), the fastening portion is for fitting with a first object (3), the first object comprises a pass area (31; Fig. 4) and a restricting area (32), the fastening portion is for entering the pass area (31) and then entering the restricting area (32), and the second fastening body (15) fits with the first object (3) by using the fastening portion (152).
Re Claim 8, as best understood by the Examiner:  Wu discloses a sliding positioning structure, wherein the second fastening body (15) comprises a body portion (1522) and a fastening portion (153), the body portion is longitudinally and movably assembled at the seat (11) and the first fastening body (12), the fastening portion (153) is provided on one end of the body portion (1522)  and is located at a bottom of the seat (11; see Figs. 5-8), a second elastic element  (14) surrounds the body portion (1522), and two ends of the second elastic element (14) are respectively abutted against the seat (11) and the second fastening body (at head part 13, which can be considered part of the second fastening body 15 since they are secured together in an integral manner at riveting part 151).

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (TW M542798, a copy of which was provided by Applicant with the IDS filed 21 Octo 2022).
	Re Claim 1:  Wang discloses a sliding positioning structure, comprising: 
a seat (1); 
a first fastening body (3), movably assembled at the seat; and 
a second fastening body (12), provided at the seat, the second fastening body for longitudinally fastening, latitudinally fastening or rotationally fastening at a first object (for example, 4).
	Re Claim 2:  Wang discloses a sliding positioning structure, wherein the seat (1) is laterally provided with a sliding portion (13), the first fastening body (3) is laterally provided with a corresponding sliding portion (33), and the corresponding sliding portion is movably coupled with the sliding portion such that the first fastening body (3) is latitudinally and movably assembled at the seat (1).
	Re Claim 3:  Wang discloses a sliding positioning structure, wherein one end of the seat (1) is provided with an abutting portion (the upper surface that abuts against panel-like element 5; see Fig. 4-3), one end of the first fastening body (3) is provided with a limiting portion (32), the limiting portion corresponds to the abutting portion (to capture panel-like element 5 therebetween; see Fig. 4-3), one end of the seat (1) is provided with a guiding portion (the sidewalls forming accommodating area 11; Fig. 3), one end of the first fastening body (3) is provided with a corresponding guiding portion (the side surfaces of arm portion 34), and the corresponding guiding portion is movably coupled with the guiding portion.
Re Claim 7:  Wang discloses a sliding positioning structure, wherein a first elastic element (36) is provided between the seat (1) and the first fastening body (3), and two ends of the first elastic member (36) are respectively abutted against the seat (1) and the first fastening body (3).
Re Claim 8, as best understood by the Examiner:  Wang discloses a sliding positioning structure, wherein the second fastening body (12) comprises a body portion (15) and a fastening portion (121), the body portion (15) is longitudinally and movably assembled at the seat (at least relative to the pushing unit 2, which can be considered part of the seat 1) and the first fastening body (3), the fastening portion (121) is provided on one end of the body portion (15)  and is located at a bottom of the seat (11), a second elastic element  (22) surrounds the body portion (15), and two ends of the second elastic element (22) are respectively abutted against the seat (at pushing unit 2, which can be considered part of the seat 1) and the second fastening body (12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678